     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 1 of 36




 1   PETER C. WETHERALL, ESQ.
     Nevada Bar No. 4414
 2   WETHERALL GROUP, LTD.
     9345 W. Sunset Road, Suite 100
 3   Las Vegas, NV 89148
     Telephone: (702) 838-8500
 4   Facsimile: (702) 837-5081
     Email: pwetherall@wetherallgroup.com
 5
     Aaron Brody, Esq. (Pro Hac Pending)
 6   Michael J. Klein, Esq. (Pro Hac Pending)
     STULL, STULL, & BRODY
 7   6 East 45th Street
     New York, NY 10017
 8   Telephone: (212) 687-7230
     Facsimile: (212) 490-2022
 9   Email: abrody@ssbny.com
             mklein@ssbny.com
10
     Attorneys for Plaintiffs
11
12                               UNITED STATES DISTRICT COURT
13                                       DISTRICT OF NEVADA
14
       MORRIS AKERMAN, Individually and                   Case No.:
15     On Behalf of All Others Similarly Situated,
                                                          CLASS ACTION
16                                    Plaintiff,
                                                          COMPLAINT FOR VIOLATION OF
17                    v.                                  THE SECURITIES EXCHANGE ACT
                                                          OF 1934
18     INUVO, INC., RICHARD HOWE, G.
       KENT BURNETT, PAUL L. FOSTER,                      JURY TRIAL DEMANDED
19     GORDON    CAMERON,     CHARLES
       MORGAN, and PATRICK TERRELL,
20
                                      Defendants.
21
22          Plaintiff Morris Akerman (“Plaintiff”) by and through his undersigned attorneys, brings
23   this class action on behalf of himself and all others similarly situated, and alleges the following
24   based upon personal knowledge as to those allegations concerning Plaintiff and, as to all other
25   matters, upon the investigation of counsel, which includes, without limitation: (a) review and
26   analysis of public filings made by Inuvo, Inc. (“Inuvo” or the “Company”) and other related
27   parties and non-parties with the United States Securities and Exchange Commission (“SEC”); (b)
28   review and analysis of press releases and other publications disseminated by Inuvo and other

                                                      1
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 2 of 36




 1   related non-parties; (c) review of news articles, shareholder communications, and postings on
 2   Inuvo’s website concerning the Company’s public statements; and (d) review of other publicly

 3   available information concerning Inuvo and Defendants.
 4                                      NATURE OF THE ACTION
 5           1.      This action is brought as a class action by Plaintiff on behalf of himself and the
 6   other public holders of the common stock of Inuvo against the Company and the members of the
 7   Company’s board of directors (the “Board”) for violations of Sections 14(a) and 20(a) of the
 8   Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC
 9   Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed sale of Inuvo.
10           2.      On November 2, 2018, the Board caused the Company to enter into an agreement
11   and plan of merger (the “Merger Agreement”) by and among, ConversionPoint Technologies Inc.
12   (“ConversionPoint”), ConversionPoint Holdings, Inc. (“New Parent”), Inuvo, CPT Merger Sub,
13   Inc. (“ConversionPoint Merger Sub”), and CPT Cigar Merger Sub, Inc. (“Inuvo Merger Sub”).
14   The transactions referred to in the Merger Agreement are referred to herein as the “Proposed
15   Merger” or the “Mergers”.
16           3.      Upon completion of the merger between Inuvo and a subsidiary of New Parent,
17   each share of Inuvo common stock will be converted into the right to receive $0.45 in cash and
18   0.18877 shares of New Parent common stock, which the Merger Agreement calls the “Inuvo

19   exchange ratio”, and which is sometimes referred to herein as the “Merger Consideration.”
20           4.      The consummation of the Proposed Merger is subject to certain closing conditions,
21   including the approval of the stockholders of Inuvo. The Company expects the Proposed Merger
22   to close in the first quarter of 2019.
23           5.      On December 17, 2018, in order to convince Inuvo shareholders to vote in favor
24   of the Proposed Merger, the Board authorized the filing of a joint materially incomplete and
25   misleading registration statement, which was filed by New Parent on Form S-4 with the SEC (the
26   “S-4” or the “Registration Statement”), in violation of Sections 14(a) and 20(a) of the Exchange
27   Act.
28

                                                      2
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 3 of 36




 1           6.       While Defendants are touting the fairness of the Merger Consideration to the
 2   Company’s stockholders in the S-4, they have failed to disclose certain material information that

 3   necessary for stockholders to properly assess the fairness of the Proposed Merger, thereby
 4   rendering certain statements in the S-4 incomplete and misleading.
 5           7.       It is imperative that the material information that has been omitted from the S-4 is
 6   disclosed to the Company’s stockholders prior to the forthcoming stockholder vote so that they
 7   can properly exercise their corporate suffrage rights. For these reasons, and as set forth in detail
 8   herein, Plaintiff asserts claims against Defendants for violations of Sections 14(a) and 20(a) of
 9   the Exchange Act, and Rule 14a-9 and Regulation G, 17 C.F.R. § 244.100.
10           8.       Plaintiff seeks to enjoin Defendants from holding the stockholder vote on the
11   Proposed Merger and taking any steps to consummate the Proposed Merger unless and until the
12   material information discussed below is disclosed to Inuvo stockholders sufficiently in advance
13   of the vote on the Proposed Merger or, in the event the Proposed Merger is consummated, to
14   recover damages resulting from the Defendants’ violations of the Exchange Act.
15                                     JURISDICTION AND VENUE
16           9.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange
17   Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 as Plaintiff alleges violations of Sections 14(a) and
18   20(a) of the Exchange Act.

19           10.      Personal jurisdiction exists over each Defendant either because the Defendant
20   conducts business in or maintains operations in this District, or is an individual who is either
21   present in this District for jurisdictional purposes or has sufficient minimum contacts with this
22   District as to render the exercise of jurisdiction over Defendant by this Court permissible under
23   traditional notions of fair play and substantial justice.
24           11.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.
25   § 78aa, as well as under 28 U.S.C. § 1391, because, among other things: (i) the conduct at issue
26   had an effect in this District; (ii) Inuvo is incorporated within this District; (iii) each of the
27   Individual Defendants, and Company officers and/or directors, is subject to personal jurisdiction
28

                                                        3
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 4 of 36




 1   in this District; and (iv) Defendants have received substantial compensation by doing business in
 2   this District and engaging in numerous activities that had an effect in this District.

 3                                             THE PARTIES
 4          12.      Plaintiff is, and has been at all relevant times, the owner of Inuvo common stock
 5   and held such stock since prior to the wrongs complained of herein.
 6          13.      Defendant Inuvo, Inc. is a Nevada corporation with its principal executive offices
 7   located at 500 President Clinton Ave., Suite. 300, Little Rock AR 72201. Inuvo’s common stock
 8   is listed on the NYSE American under the ticker symbol “INUV.”
 9          14.      Defendant Richard Howe (“Howe”) is, and has been, Chairman of the Board and
10   Chief Executive Officer of the Company at all times relevant hereto. Howe will also be appointed
11   by Inuvo to be a director of New Parent if the Proposed Merger is finalized.
12          15.      Defendant G. Kent Burnett (“Burnett”) is, and has been, a director of the Company
13   at all times during the relevant time period.
14          16.      Defendant Paul L. Foster (“Foster”) is, and has been, a director of the Company at
15   all times during the relevant time period.
16          17.      Defendant Gordon Cameron (“Cameron”) is, and has been, a director of the
17   Company at all times during the relevant time period. Cameron will also be appointed by Inuvo
18   to be a director of New Parent if the Proposed Merger is finalized.

19          18.      Defendant Charles Morgan (“Morgan”) is, and has been, a director of the
20   Company at all times during the relevant time period.
21          19.      Defendant Patrick Terrell (“Terrell”) is, and has been, a director of the Company
22   at all times during the relevant time period.
23          20.      Defendants Howe, Burnett, Foster, Cameron, Morgan, and Terrell are collectively
24   referred to herein as the “Individual Defendants” and, with Inuvo, as “Defendants.”
25                                  CLASS ACTION ALLEGATIONS
26          21.      Plaintiff brings this class action pursuant to Federal Rule of Civil Procedure 23 on
27   behalf of himself and the other stockholders of Inuvo (the “Class”). Excluded from the Class are
28   Defendants herein and any person or other entity related to or affiliated with any Defendant.

                                                       4
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 5 of 36




 1            22.      This action is properly maintainable as a class action because:
 2                     a.         The Class is so numerous that joinder of all members is impracticable. As

 3   of May 2, 2018, there were approximately 28,618,580 shares of Inuvo common stock outstanding,
 4   beneficially held by hundreds, if not thousands, of individuals and entities scattered throughout
 5   the country. The actual number of public stockholders of Inuvo will be ascertained through
 6   discovery;
 7                     b.         There are questions of law and fact that are common to the Class that
 8   predominate over any questions affecting only individual members, including the following:
 9                              i.       whether Defendants have misrepresented or omitted material
10   information concerning the Proposed Merger in the S-4 in violation of Section 14(a) of the
11   Exchange Act (“Section 14(a)”);
12                             ii.       whether the Individual Defendants have violated Section 20(a) of
13   the Exchange Act (“Section 20(a)”); and
14                            iii.       whether Plaintiff and the other members of the Class will suffer
15   irreparable harm if compelled to vote their shares regarding the Proposed Merger based on the
16   materially incomplete and misleading S-4.
17                     c.         Plaintiff is an adequate representative of the Class, has retained competent
18   counsel experienced in litigation of this nature, and will fairly and adequately protect the interests

19   of the Class;
20                     d.         Plaintiff’s claims are typical of the claims of the other members of the
21   Class, and Plaintiff does not have any interests adverse to the Class;
22                     e.         The prosecution of separate actions by individual members of the Class
23   would create a risk of inconsistent or varying adjudications with respect to individual members
24   of the Class, which would establish incompatible standards of conduct for the party opposing the
25   Class;
26                     f.         Defendants have acted on grounds generally applicable to the Class with
27   respect to the matters complained of herein, thereby making appropriate the relief sought herein
28   with respect to the Class as a whole; and

                                                            5
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 6 of 36




 1                     g.     A class action is superior to other available methods for fairly and
 2   efficiently adjudicating the controversy.

 3                                   SUBSTANTIVE ALLEGATIONS
 4   Background of the Company
 5            23.      Inuvo is a technology company that provides data-driven platforms that can
 6   automatically identify and message online audiences for any product or service across devices,
 7   channels and formats, including video, mobile, connected TV, display, social and native. There
 8   are many barriers to entry to Inuvo’s business that would require proficiency in large scale data
 9   center management, software development, data products, analytics, artificial intelligence,
10   integration to the internet of things, or IOT, the relationships required to execute within the IOT
11   and the ability to process tens of billions of transactions daily. Inuvo’s intellectual property is
12   protected by 15 issued and 8 pending patents. The Company was incorporated under the laws of
13   the State of Nevada in October 1987.
14   Background of the Proposed Merger
15            24.      According to the S-4, from time to time, reviews of strategic options have led
16   representatives of Inuvo and ConversionPoint to consider and discuss potential strategic
17   alternatives.
18            25.      For several years the Board has reviewed, from time to time, Inuvo’s strategic

19   alternatives and prospects, mostly during Board meetings.
20            26.      On November 13, 2015, Inuvo engaged Canaccord Genuity LLC (“Canaccord”)
21   as its financial advisor to advise it on the current economic environment for mergers and
22   acquisitions and to identify and pursue potential strategic alternatives for Inuvo. From November
23   13, 2015 to October 24, 2016, representatives from Canaccord made contact with approximately
24   57 potential partners for Inuvo. Results of these discussions ranged from preliminary dismissal to
25   participation in discussions, performance of due diligence and preliminary discussions regarding
26   potential transaction terms. However, these discussions did not result in any offers to acquire
27   Inuvo.
28

                                                      6
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 7 of 36




 1          27.      Inuvo terminated its engagement with Canaccord to focus on operating its business
 2   and pursuing smaller acquisitions on November 10, 2016.

 3          28.      On January 6, 2017, Inuvo entered into a letter of intent to acquire NetSeer, Inc.
 4   and on February 7, 2017, Inuvo closed the acquisition.
 5          29.      In June 2017, Raghunath “Raghu” Kilambi (“Kilambi”), ConversionPoint’s Vice
 6   Chair and Chief Financial Officer (“CFO”) was introduced to a representative of Canaccord and
 7   organized a call between a Canaccord representative and Robert Tallack (“Tallack”),
 8   ConversionPoint’s President and CEO, to discuss a potential investment banking relationship
 9   between Canaccord and ConversionPoint. Neither Kilambi nor Tallack had any further
10   conversations with a representative of Canaccord until March 26, 2018, when Kilambi, as
11   ConversionPoint’s CFO, had a telephone conversation with a representative of Canaccord to
12   update him on ConversionPoint’s activities.
13          30.      On November 11, 2017, Inuvo received an unsolicited proposal to acquire Inuvo
14   for $1.50 per share in cash from a party that Inuvo had a previous business relationship with but
15   had not discussed strategic opportunities, which the S-4 refers to as “Party A.”
16          31.      Inuvo entered into a non-disclosure agreement with Party A and commenced
17   discussions regarding the possible sale of Inuvo to Party A on November 20, 2017.
18          32.      On November 21, 2017, the Board held a special telephonic meeting to discuss the

19   unsolicited proposed acquisition by Party A and the status of any other potential acquisition.
20   During the telephone meeting, the Board authorized Inuvo’s management to conduct due
21   diligence on Party A and analyze the legitimacy of Party A’s offer.
22          33.      The Board held a special telephonic meeting on November 26, 2017 to discuss and
23   review the potential transaction with Party A and authorized Inuvo to reengage Canaccord as its
24   financial advisor to assist in exploring Inuvo’s strategic alternatives, including a potential
25   transaction with Party A.
26          34.      On December 6, 2017, Inuvo discussed the proposal to acquire Inuvo with
27   representatives of Porter Wright Morris & Arthur LLP (“Porter Wright”), its outside legal
28   counsel, and on December 12, 2017, Inuvo reengaged Canaccord as its financial advisor to assist

                                                      7
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 8 of 36




 1   in exploring Inuvo’s strategic alternatives, including the potential transaction with Party A. From
 2   December 6, 2017 to December 30, 2017, Inuvo management, with advice from its legal and

 3   financial advisors, negotiated a memorandum of understanding, which we refer to as the
 4   memorandum, with Party A.
 5          35.      After its reengagement on December 12, 2017, except during the time of
 6   exclusivity with Party A, Canaccord began a “market test” designed to pursue strategic
 7   alternatives and identify potential acquirers of Inuvo. From December 12, 2017 to September 25,
 8   2018, representatives from Canaccord made contact with approximately 46 potential partners for
 9   Inuvo. Results of these discussions ranged from preliminary dismissal to participation in
10   discussions, performance of due diligence and preliminary discussions regarding potential
11   transaction terms. However, these discussions did not result in any offers to acquire Inuvo.
12          36.      On December 13, 2017, the Board met telephonically to continue its discussion of
13   the Party A acquisition and the status of any other potential acquisition activity.
14          37.      On December 20, 2017, Inuvo entered into a non-disclosure Agreement with an
15   internet technology development company, which we refer to as Party B, and held preliminary
16   discussions regarding the potential acquisition of Inuvo by Party B.
17          38.      On December 22, 2017, Inuvo received an incomplete draft letter of intent from
18   Party B to acquire Inuvo. The draft letter of intent did not provide information regarding

19   consideration for the acquisition.
20          39.      On December 29, 2017, representatives from Inuvo and Party B met and discussed
21   the incomplete information in the draft letter of intent. At the meeting, Inuvo determined that
22   Party B did not value Inuvo adequately as compared to Party A.
23          40.      On December 30, 2017, Inuvo’s management and Canaccord discussed a
24   negotiated memorandum with Party A at a special telephonic meeting of the Board. After
25   substantial discussion, Inuvo’s board authorized Inuvo to enter into the memorandum, and later
26   that same day, Inuvo entered into the memorandum. The memorandum provided for the sale of
27   Inuvo to Party A for $1.50 per share and contained certain exclusivity provisions but required a
28   “go-shop” provision in any transaction agreement.

                                                       8
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 9 of 36




 1          41.      From December 30, 3017 to May 1, 2018, Inuvo engaged in due diligence and
 2   negotiated transaction documents with Party A, with the advice of representatives from

 3   Canaccord and Porter Wright. On March 6, 2018, the parties entered into an amendment to the
 4   memorandum with Party A, which eliminated the exclusivity provisions. On May 1, 2018, Inuvo
 5   terminated the memorandum with Party A because Party A could not secure financing for the
 6   proposed transaction.
 7          42.      On January 23, 2018, the Board met and received an update on the potential
 8   transaction with Party A from Howe, Wallace D. Ruiz (“Ruiz”), Inuvo’s CFO and Secretary, John
 9   B. Pisaris (“Pisaris”), Inuvo’s General Counsel, and a representative from Canaccord.
10          43.      On March 7, 2018, representatives of Inuvo sent a non-disclosure agreement to a
11   China-based multimedia shopping, information and web platform, which we refer to as Party C,
12   that Ruiz had been introduced to in November 2017.
13          44.      Canaccord, on behalf of Inuvo, reached out to Party B on March 22, 2018 to
14   determine if Party B had any continuing interest in pursuing a transaction with Inuvo, but did not
15   receive a formal response until May 31, 2018.
16          45.      On April 2, 2018, Inuvo and Party C entered into a non-disclosure agreement.
17          46.      On April 5, 2018, Kilambi, Tallack and Andre Peschong (“Peschong”),
18   ConversionPoint’s Chief Strategy Officer and director, met with a representative of Canaccord at

19   Canaccord’s offices in New York to discuss financing and strategic opportunities for
20   ConversionPoint. During that meeting, a representative of Canaccord suggested that
21   ConversionPoint consider Inuvo, a client of Canaccord, as a potential strategic acquisition
22   candidate.
23          47.      At a Board meeting held on April 17, 2018, Howe, Ruiz and Pisaris provided the
24   Board with an update on the potential transaction with Party A and the status of the market test to
25   find other potential strategic partners.
26          48.      On April 15 and April 18, 2018, a representative of Inuvo met with Party C in
27   China to discuss the possibility of Party C investing approximately $54.6 million in Inuvo in
28   exchange for a controlling interest. Pursuant to these discussions, Inuvo drafted a term sheet for

                                                      9
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 10 of 36




 1    the proposed transaction and presented it to Party C on April 19, 2018. On April 23, 2018 a
 2    representative of Inuvo met with Party C to discuss the term sheet.

 3           49.      After reviewing Inuvo’s SEC filings and discussing its business with
 4    ConversionPoint’s management, on April 24, 2018, Kilambi had a further telephone conversation
 5    with a representative of Canaccord and requested an introduction with Inuvo.
 6           50.      On April 27, 2018, a representative of Canaccord sent an email introducing
 7    Kilambi and Howe.
 8           51.      On May 10, 2018, Kilambi, Peschong and Howe had an initial telephone
 9    conversation in which they discussed the businesses of ConversionPoint and Inuvo and
10    determined that it would be worthwhile to execute a mutual non-disclosure agreement and engage
11    in further discussions regarding a potential transaction. On May 17, 2018, Howe sent a proposed
12    form of mutual non-disclosure agreement to Kilambi, which was executed on that day.
13           52.      On May 19, 2018, Party C agreed in principle to sign the term sheet; however,
14    Party C subsequently indicated that it would not move forward with evaluating the potential
15    transaction due to the status of trade relations between the United States and China.
16           53.      On May 24, 2018, Howe and Don Walker “Trey” Barrett III (“Barrett”), Inuvo’s
17    Chief Operating Officer, met with Tallack, Kilambi, Peschong, Haig Newton (“Newton”),
18    ConversionPoint’s Chief Technology Officer and director, and Jonathan Gregg (“Gregg”) who

19    has served as President of Sellpoints (which ConversionPoint acquired) since March 2018, at
20    ConversionPoint’s prior corporate headquarters, in Irvine, California, at which they presented
21    overviews of their respective businesses and discussed the potential synergies between
22    ConversionPoint and Inuvo. Between May 24, 2018 and June 23, 2018, ConversionPoint and
23    Inuvo had various telephone calls, and exchanged various documents, including, investor
24    presentations, capitalization information and financial information.
25           54.      Representatives from Inuvo attended an investor presentation by Party B on May
26    31, 2018 and exchanged investor relations presentations and informally discussed the opportunity
27    for Party B to reengage in discussions regarding the possible acquisition of Inuvo. At the meeting,
28    Party B indicated that it operated an approximately $100 million run rate internet advertising

                                                      10
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 11 of 36




 1    business in a wholly-owned internet advertising subsidiary, which we refer to as Party B’s
 2    operating subsidiary, and wanted to explore a merger whereby Inuvo would merge with Party B’s

 3    operating subsidiary and remain a public company controlled by Party B.
 4           55.      On June 14, 2018, Howe corresponded with Party B regarding the potential merger
 5    of Inuvo with Party B’s operating subsidiary.
 6           56.      On June 24, 2018, Howe met with Kilambi and Peschong at ConversionPoint’s
 7    offices in Emeryville, California, to further discuss potential synergies between the businesses.
 8           57.      On June 29, 2018, Inuvo provided ConversionPoint with further information
 9    regarding Inuvo’s capitalization structure.
10           58.      On July 1, 2018, Inuvo delivered a term sheet to Party B regarding the potential
11    transaction discussed in Howe’s June 14, 2018 correspondence, without valuation information.
12           59.      On July 2, 2018, a representative from Party B met with Howe, Ruiz, Pisaris and
13    Barrett at Inuvo’s office to discuss the potential merger.
14           60.      On July 16, 2018, Ruiz participated in a call with Party B to discuss a potential
15    transaction. Party B indicated its proposed percentage ownership for Inuvo stockholders after the
16    merger would be based on relative adjusted EBITDA contributions from Inuvo and Party B, with
17    approximately 28% of the resulting entity allocated to Inuvo.
18           61.      At a ConversionPoint board meeting held on July 17, 2018, Kilambi discussed

19    Inuvo’s business, the potential synergies between ConversionPoint and Inuvo, and a potential
20    acquisition of Inuvo. The ConversionPoint board was presented with and discussed an initial draft
21    letter of intent prepared by representatives of Troutman Sanders LLP (“Troutman Sanders”),
22    outside legal counsel to ConversionPoint. The draft letter of intent provided for an all-stock
23    merger transaction between Inuvo and ConversionPoint to be effected through a share exchange
24    that would result in former ConversionPoint stockholders and Inuvo stockholders owning
25    approximately 65% and 35%, respectively, of the issued and outstanding shares of the combined
26    company’s common stock. The letter of intent also provided for customary “no-shop” restrictions
27    and a $20 million financing contingency. After a lengthy discussion, the ConversionPoint board
28

                                                       11
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 12 of 36




 1    unanimously authorized ConversionPoint’s officers to finalize the negotiation of, and to enter
 2    into, a letter of intent with Inuvo.

 3            62.      On July 17, 2018, at a Board meeting, Howe updated the Board on discussions
 4    with potential strategic partners, including Party B and ConversionPoint. The discussion
 5    regarding ConversionPoint included a preliminary review of ConversionPoint’s business and
 6    potential synergies. The discussion regarding other potential strategic partners included a status
 7    update on discussions with other potential strategic partners that had not developed beyond
 8    preliminary stages.
 9            63.      On July 20, 2018, Ruiz corresponded with Party B and suggested that a more
10    appropriate percentage ownership for Inuvo stockholders after the merger with Party B’s
11    operating subsidiary would be based on relative revenue contributions. Active discussions with
12    Party B discontinued on July 20, 2018 after the parties reached an impasse on valuation.
13            64.      On July 23, 2018, Kilambi sent Howe and other members of Inuvo’s senior
14    management team the executed letter of intent containing the terms discussed at the July 17, 2018
15    ConversionPoint board meeting, which Inuvo did not execute.
16            65.      Howe, Ruiz and Pisaris and a representative of Canaccord participated in a
17    teleconference on July 24, 2018, to review and discuss the letter of intent from ConversionPoint
18    and Inuvo’s strategic alternatives. Matters discussed regarding the ConversionPoint letter of intent

19    included the transaction structure, transaction price and contingencies. Matters discussed
20    regarding other strategic alternatives included an update on discussions with potential strategic
21    partners. At this meeting, it was concluded that the potential transaction with ConversionPoint
22    had a low probability of moving forward because of the complex transaction structure and
23    contingencies but that representatives from Inuvo would request preliminary information from
24    ConversionPoint regarding its business, financial statements and projections. At this meeting, it
25    was also determined that Inuvo’s focus would be to continue to pursue its discussions with other
26    potential strategic partners.
27
28

                                                       12
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 13 of 36




 1           66.      On August 1, 2018, Howe sent Kilambi an email indicating that an all-stock
 2    transaction would not be approved by the Inuvo stockholders and indicated that he would contact

 3    Kilambi in mid-August 2018.
 4           67.      Commencing on August 9, 2018, after Howe notified ConversionPoint that Inuvo
 5    was not interested in an all-stock transaction, ConversionPoint commenced discussions with
 6    another United States public company regarding a potential merger. Kilambi and various other
 7    members of ConversionPoint’s management team had various telephone calls and exchanged
 8    various documents and due diligence items. On August 22, 2018, Kilambi, Stephen Blazick
 9    (“Blazick”), ConversionPoint’s Corporate Secretary, and Newton attended an in-person meeting
10    with management of this company.
11           68.      On August 24, 2018, ConversionPoint submitted a non-binding letter of intent to
12    this public company for an all-stock merger transaction. There were several conversations
13    between ConversionPoint’s management and this public company’s management between
14    August 24, 2018, and August 31, 2018, regarding the terms of the non-binding offer. Discussions
15    ceased on August 31, 2018, and on September 11, 2018, Kilambi sent an email to the CEO of
16    such company advising him that ConversionPoint was commencing discussions with another
17    undisclosed company (Inuvo).
18           69.      On August 16, 2018, during a telephone conversation, Howe and Kilambi

19    discussed the potential transaction, including transaction structure, financing and possible
20    inclusion of a cash component.
21           70.      On August 24, 2018, Howe sent an email to Kilambi and Peschong discussing,
22    among other things, potential obstacles to a transaction, including transaction structure, valuation
23    and consideration mix for Inuvo stockholders.
24           71.      On September 11, 2018, Howe and Kilambi had a telephone conversation to
25    discuss Inuvo’s continued interest in engaging in a transaction, provided that the merger
26    consideration to be received by Inuvo’s stockholders included a significant cash component.
27    During this call, Kilambi indicated that he would discuss the same with ConversionPoint’s
28    management.

                                                       13
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 14 of 36




 1           72.      On September 13, 2018, Kilambi, Blazick, and Tom Furukawa (“Furukawa”),
 2    ConversionPoint’s Chief Product Officer, met with Howe and Barrett and other members of

 3    Inuvo’s management at Inuvo’s offices in Little Rock, Arkansas to further discuss Inuvo’s
 4    business units and potential strategic synergies between the companies.
 5           73.      On September 18, 2018, Howe sent an email to Kilambi indicating that he believed
 6    there were significant synergies between the companies’ businesses and invited ConversionPoint
 7    to make a new offer that included a cash component.
 8           74.      On September 18, 2018, Pisaris discussed the revised transaction structure with
 9    representatives of Porter Wright.
10           75.      On September 19, 2018, Pisaris and representatives of Porter Wright and
11    Troutman Sanders had a conference call to further discuss a revised transaction structure.
12           76.      After informal discussions with Tallack and the other members of the
13    ConversionPoint board, on September 20, 2018, Kilambi sent Howe a new unsigned draft letter
14    of intent, which included $20,431,390 ($0.60 per Inuvo share) in cash consideration, and adjusted
15    conversion ratios, such that upon consummation of the transaction, the former ConversionPoint
16    stockholders and Inuvo stockholders would own approximately 73.35% and 26.65%,
17    respectively, of the combined entity. The new draft letter of intent also increased the financing
18    contingency from $20 million to $40 million.

19           77.      Between September 20, 2018 and September 25, 2018, various telephone and
20    email discussions ensued between ConversionPoint’s management and representatives of
21    Troutman Sanders and Inuvo’s management and representatives of Porter Wright and Canaccord,
22    which resulted in minor modifications to the letter of intent. Inuvo’s management sent
23    ConversionPoint a revised letter of intent on September 24, 2018 with minor changes, including
24    Inuvo’s required consent to the terms of a proposed financing contingency, elimination of a
25    closing condition that ConversionPoint have no more than 2% of its stockholders exercise
26    appraisal rights and other minor changes.
27           78.      On September 25, 2018, members of ConversionPoint’s senior management and
28    representatives of Troutman Sanders participated in various email and telephone conference

                                                     14
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 15 of 36




 1    discussions and proposed minor changes to the letter of intent. Later that day, Kilambi sent a
 2    signed revised letter of intent to Howe, which included revised exchange ratios that would result

 3    in former ConversionPoint stockholders and Inuvo stockholders owning approximately 73.33%
 4    and 26.67%, respectively, of the combined entity. Kilambi also indicated that the revised letter of
 5    intent would expire that Friday, September 28, 2018, and that once the revised letter of intent was
 6    signed he would meet with various investment bankers and investors in Toronto to discuss their
 7    willingness to raise capital and meet the financing condition. The letter of intent was executed by
 8    ConversionPoint on September 25, 2018 and delivered to Howe.
 9            79.      On September 25, 2018, Howe distributed the final version of the letter of intent
10    to the Board. On September 26, 2018, each member of the Board corresponded with Howe
11    regarding the letter of intent and authorized Howe to execute the letter of intent. Later that day,
12    on September 26, 2018, Howe executed the final version of the letter of intent and delivered it to
13    ConversionPoint.
14            80.      During the week of October 1, 2018, Kilambi met with various investment bankers
15    and investors in Toronto including GMP Securities, LP (“GMP”), Beacon Securities and
16    Canaccord to discuss serving as financial advisors for the financing required pursuant to the letter
17    of intent.
18            81.      On October 5, 2018, ConversionPoint was granted access to a data room populated

19    with some due diligence documentation with respect to Inuvo. Starting on October 5, 2018
20    through the signing of the merger agreement on November 2, 2018, ConversionPoint, Troutman
21    Sanders and other advisors retained by ConversionPoint conducted a due diligence review of
22    Inuvo, including a review of materials provided by Inuvo in the data room and by email,
23    conducted numerous telephone conferences both internally between ConversionPoint and its
24    various advisors and between ConversionPoint and Inuvo and its advisors to discuss
25    ConversionPoint’s findings and ask follow-up questions.
26            82.      On October 10, 2018, Howe, Kilambi, Tallack, Newton and Christopher Jahnke
27    (“Jahnke”), ConversionPoint’s Chief Marketing Officer and Director, met at ConversionPoint’s
28

                                                       15
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 16 of 36




 1    Minnesota office with a representative of GMP, to discuss the transaction and GMP’s interest in
 2    serving as lead Canadian financial advisor.

 3           83.      During an October 12, 2018 telephone call with Kilambi, Howe indicated that
 4    Inuvo was seeking a $1 million financing for working capital by November 1, 2018 and asked
 5    whether ConversionPoint or its stockholders had an interest in providing such financing. On
 6    October 12, 2018, Kilambi had informal discussions with Tallack, Peschong and the other
 7    members of the ConversionPoint board about providing such financing and consulted with
 8    representatives of Troutman Sanders about incorporating the same into the merger agreement.
 9           84.      On October 14, 2018, a representative of Troutman Sanders provided an initial
10    draft of the merger agreement to representatives of Inuvo and Porter Wright.
11           85.      On October 16, 2018, Inuvo was granted access to a data room populated with due
12    diligence documentation with respect to ConversionPoint. Starting October 16, 2018 through the
13    signing of the merger agreement, Inuvo, Porter Wright and other advisors retained by Inuvo
14    conducted a due diligence review of ConversionPoint, including a review of materials provided
15    by ConversionPoint in the data room and by email, conducted numerous telephone conferences
16    both internally between Inuvo and its various advisors and between Inuvo and ConversionPoint
17    and its advisors to discuss Inuvo’s findings and ask follow-up questions.
18           86.      On October 18, 2018, a representative of Troutman Sanders sent an initial draft of

19    the senior subordinated unsecured convertible notes term sheet to Inuvo.
20           87.      On October 19, 2018, a representative of Troutman Sanders participated in a
21    telephone conference with a representative of Porter Wright to discuss the initial draft of the senior
22    subordinated unsecured convertible notes term sheet. The parties discussed, among other things,
23    the following comments to the initial draft: (i) that the amount of the termination fee be increased
24    in lieu of a 300% redemption feature; (ii) that both parties agree to delete the antidilution
25    adjustment by changing the overall exchange ratios; and (iii) that the revised letter of intent
26    provided for future adjustments to ConversionPoint’s capital structure. After the telephone
27    conference, a representative of Troutman Sanders provided an email and telephone conference
28    update to members of ConversionPoint’s senior management regarding the telephone conference

                                                        16
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 17 of 36




 1    with Porter Wright. Kilambi responded to the email update that the members of
 2    ConversionPoint’s senior management were targeting a November 2, 2018 signing date.

 3           88.      On October 19, 2018, a representative of Porter Wright also provided initial
 4    comments to the senior subordinated unsecured convertible note to a representative of Troutman
 5    Sanders. The revisions included, among other things: (i) the need for all funds to come from
 6    ConversionPoint in order to avoid related party transaction issues in the merger agreement; (ii)
 7    changes to the concept of maturity date to remove extension with approval of a majority of the
 8    principal note holders; (iii) changes to the Voluntary Conversion section to delete payment of
 9    accrued and unpaid interest upon conversion and to include a concept that the notes will not be
10    convertible to Series A Preferred Stock until 90 days after the termination of the merger
11    agreement; (iv) a requirement that Inuvo maintain a reserve of shares equal to the number of
12    shares required for full conversion of the Series A Preferred Stock commencing from the time the
13    Series A Preferred Stock is issued and outstanding; (v) removal of the 300% conversion feature;
14    (vi) a requirement that amounts due could be repaid with 15 days prior written notice; (vii)
15    elimination of provisions providing for redemption at a multiple of principal upon a change of
16    control; and (viii) a capped conversion into no more than 19.99% of Inuvo’s voting power.
17           89.      On October 21, 2018, Porter Wright distributed a revised draft of the merger
18    agreement to the various interested parties. The revisions to the merger agreement included,

19    among other things: (i) inclusion of the concept of the Inuvo bridge notes; (ii) changes to the
20    Treatment of Inuvo Warrants section; (iii) changes to the Treatment of Inuvo RSUs section,
21    including an addition that the Inuvo RSUs vest in accordance with the applicable Inuvo RSU
22    vesting schedule; (iv) addition of terms relating to equity financing, including equity comfort
23    letters in connection with a potential equity offering and an Equity Financing section; (v) changes
24    to Agreements With Respect to Parent Post Closing section, including an additional provision to
25    provide base salary and base wages to the employees of ConversionPoint and Inuvo who continue
26    to be employed by New Parent; (vi) change of appraisal rights threshold from 5% to 15% of the
27    issued and outstanding ConversionPoint Common Stock; and (vii) changes to the Termination
28    Fee section, including the concept of a reverse termination fee.

                                                      17
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 18 of 36




 1           90.      After reviewing the revisions to the agreement, on October 21, 2018,
 2    representatives of Troutman Sanders held an internal telephone conference call within the firm.

 3    They reviewed the Inuvo RSUs provided in the data room and discussed the possibility of vesting
 4    upon a change of control. Representatives of Troutman Sanders also discussed inclusion of the
 5    Equity Financing section and standard deal terms for appraisal rights thresholds.
 6           91.      On October 22, 2018, a representative of Troutman Sanders corresponded with
 7    representatives of Porter Wright initial comments to the revised merger agreement. The comments
 8    included, among other things: (i) the preference that all Inuvo RSUs vest upon a change of control
 9    rather than only a portion and the need for potential lock-up agreements; (ii) a suggestion that the
10    Equity Financing section is unnecessary because ConversionPoint will not receive commitment
11    letters from financial institutions; (iii) that a significant amount of deals have an appraisal rights
12    threshold between 5% and 10%, and given ConversionPoint’s valuation, 15% is significant; and
13    (iv) an inquiry as to whether the ConversionPoint termination fee and the reverse termination fee
14    are different amounts.
15           92.      On October 22, 2018, a representative of Troutman Sanders also sent to
16    ConversionPoint a revised Appendix A to the letter of intent, which included revisions to the
17    ConversionPoint and Inuvo exchange ratios to account for changes in the capitalization of
18    ConversionPoint.

19           93.      On October 23, 2018, a representative of Troutman Sanders sent a revised draft of
20    the merger agreement to the various interested parties. The revisions to the merger agreement
21    included, among other things: (i) changing the ConversionPoint exchange ratios due to changes
22    in ConversionPoint’s capitalization; (ii) changes to the Treatment of CPT RSUs section, including
23    language that ConversionPoint RSUs will vest in accordance with the applicable vesting schedule
24    and the deletion of per share exercise price for New Parent common stock; (iii) a note to discuss
25    the acceleration and vesting of all Inuvo RSUs; (iv) changes to the Equity Financing section,
26    including removal of the concept of underwriters and replacing that with the concept of
27    intermediaries; (v) changes to the Equity Financing Covenant section; (vi) change of appraisal
28    rights threshold from 15% to 10%; and (vii) removal of the reverse termination fee concept.

                                                        18
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 19 of 36




 1             94.      On October 24, 2018, a representative of Troutman Sanders sent a draft of the
 2    ConversionPoint and Inuvo support agreements to the various interested parties.

 3             95.      Between October 24 and 25, 2018, Kilambi, Tallack and Furukawa met with
 4    Howe, Pisaris, Ruiz and other members of Inuvo’s management team in Little Rock, Arkansas,
 5    and further discussed their respective businesses and synergies, finalized the terms for the $1
 6    million note financing, and discussed certain changes to the proposed terms of the merger
 7    agreement with representatives of Porter Wright and Troutman Sanders. Specifically, Inuvo
 8    agreed to reduce the cash portion of the merger consideration from $20,431,390 ($0.60 per Inuvo
 9    share) to $15,323,542 ($0.45 per Inuvo share), increase the percentage of the post-merger entity
10    to be owned by Inuvo’s stockholders from 26.67% to 29.24%, and lower the minimum financing
11    contingency from $40 million to $36 million. The parties also agreed to include in the merger
12    agreement, a bilateral termination fee of $2.8 million in certain circumstances. The parties also
13    agreed to set the percentage of ConversionPoint shares that must not exercise appraisal rights at
14    10%.
15             96.      Counsel for ConversionPoint and Inuvo revised drafts of the merger agreement
16    and various other documents from October 25 to 30, 2018.
17             97.      Between October 29 and 31, 2018, Mr. Kilambi obtained financing comfort letters
18    from GMP, Beacon Securities, Falcon Capital and Roth Capital, which were emailed to Howe.

19             98.      On October 31, 2018, ConversionPoint loaned $25,000 to CPT Investments, LLC,1
20    owned by Bridgewater Capital Corporation,2 Jeffrey Marks (“Marks”), ConversionPoint’s
21    General Counsel, Senior Vice President of Corporate Development, and Kilambi. In exchange for
22    the loan, CPT Investments, LLC issued ConversionPoint a promissory note that accrues interest
23    at a rate of 10% per annum and is due and payable on or before June 30, 2019. CPT Investments,
24    LLC loaned $1 million to Inuvo in exchange for a convertible promissory note in the principal
25
26
      1
27        CPT Investments, LLC, a California limited liability company, is managed by Kilambi.
      2
        Bridgewater Capital is controlled by Peschong and Jack Thomsen (“Thomsen”),
28    ConversionPoint’s Treasurer.

                                                       19
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 20 of 36




 1    amount of $1 million, which accrues interest at a rate of 10% per annum and is due and payable
 2    on or before the earlier of June 30, 2019 and the closing of the merger transaction.

 3            99.      On October 31, 2018, a representative of Troutman Sanders distributed a revised
 4    version of the merger agreement to the various interested parties. The revisions to the merger
 5    agreement included, among other things: (i) the ConversionPoint exchange ratio and the Inuvo
 6    exchange ratio to account for the final targeted allocation of common shares of New Parent after
 7    closing; (ii) insertion of the Inuvo option exchange ratio; (iii) removal of references to equity
 8    financing in the Financing section; and (iv) a covenant that ConversionPoint will not issue, sell,
 9    pledge, dispose of or grant shares of any class of its capital stock, except that it may issue up to
10    500,000 shares of Common Stock at a price per share of no less than $9.21 in the ordinary course
11    of a current securities offering.
12            100.    Later on October 31, 2018, a representative of Inuvo distributed a revised version
13    of the merger agreement to the various interested parties. Also, on October 31, 2018, a
14    representative of Troutman Sanders distributed revised versions of the securities purchase
15    agreement and 10% senior unsecured subordinated convertible promissory note to the various
16    interested parties.
17            101.    A representative of Pearlman Law Group LLP, outside legal counsel to Inuvo,
18    distributed a revised version of the registration rights agreement to the various interested parties.

19            102.    Later on October 31, 2018, a representative of Troutman Sanders distributed a
20    revised version of the registration rights agreement to the various interested parties.
21            103.    On that same day, ConversionPoint’s board reviewed and approved the merger
22    agreement and the $1 million bridge financing.
23            104.    On November 1, 2018, Howe met with Kilambi, Tallack and other members of
24    ConversionPoint’s management in Newport Beach, California. Howe, Kilambi and other
25    members of ConversionPoint’s senior management also met with representatives of Troutman
26    Sanders to finalize the merger agreement and ancillary documents.
27
28

                                                       20
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 21 of 36




 1           105.    A representative of Troutman Sanders also filed the Certificate of Incorporation
 2    for CPT Merger Sub, Inc. and New Parent and the Articles of Incorporation for CPT Cigar Merger

 3    Sub, Inc.
 4           106.    Also on November 1, 2018, a representative of Inuvo distributed a revised version
 5    of the registration rights agreement to the various interested parties. Later that same day, a
 6    representative of Troutman Sanders reviewed Inuvo’s revised changes and accepted all of them
 7    and finalized the registration rights agreement. On November 1, 2018, Kilambi, in his capacity as
 8    managing member of CPT Investments, LLC, executed the registration rights agreement.
 9           107.    Later that day, a representative of Troutman Sanders and a representative of Porter
10    Wright distributed final versions of the support agreements to the relevant ConversionPoint and
11    Inuvo stockholders for signature, and the relevant parties signed the support agreements.
12           108.    That same day, a representative of Troutman Sanders delivered a revised draft of
13    the merger agreement to the various interested parties. The revisions to the merger agreement
14    included, among other things, a change to the ConversionPoint exchange ratio to reflect changes
15    in ConversionPoint’s capitalization and an adjustment divisor of 15,845,568 shares for post-
16    merger agreement execution issuances of ConversionPoint common stock.
17           109.    On November 1, 2018, representatives of the Pearlman Law Group, Troutman
18    Sanders, Porter Wright, ConversionPoint and Inuvo held a telephone conference to discuss final

19    changes to the securities purchase agreement and 10% senior unsecured subordinated convertible
20    promissory note. Each of the various interested parties agreed to the changes, and final versions
21    of the securities purchase agreement and 10% senior unsecured subordinated convertible
22    promissory note were executed.
23           110.    The Board held a meeting at which members of Inuvo’s management, Canaccord
24    and Porter Wright attended. Prior to the meeting, the members of Inuvo’s board were furnished a
25    final draft of the merger agreement and other information related to the proposed transaction,
26    including the final exchange ratios, targeted allocations of New Parent common shares and per-
27    share cash consideration. Howe and Pisaris reviewed and explained a detailed merger agreement
28    summary prepared for the Board. At this meeting, Canaccord rendered its oral opinion to the

                                                     21
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 22 of 36




 1    Board (which was confirmed in to be paid to the holders of Inuvo common stock writing by
 2    delivery of its written opinion) to the effect that as of November 1, 2018, and based upon and

 3    subject to the factors set forth therein, the Inuvo merger consideration to be paid to the holders of
 4    Inuvo common stock pursuant to the merger agreement was fair from a financial point of view to
 5    such stockholders. Inuvo’s management discussed the proposed acquisition at significant length
 6    with the Board. The Board unanimously approved and adopted the merger agreement and the
 7    merger, recommended that the Inuvo stockholders adopt the merger agreement and approve the
 8    merger and authorized the preparation and filing of this joint proxy statement/prospectus.
 9            111.    On November 2, 2018, a representative of Troutman Sanders delivered a revised
10    draft of the merger agreement to the various interested parties. Each of New Parent,
11    ConversionPoint, Inuvo, CPT Merger Sub and CPT Cigar Merger Sub executed and delivered the
12    merger agreement, effective as of November 2, 2018.
13    The Company Announces the Proposed Merger
14            112.    On the morning of November 5, 2018, prior to the open of markets,
15    ConversionPoint and Inuvo publicly announced the transaction via press release, and on
16    November 7, 2018, held a joint teleconference to further discuss the acquisition. The press release
17    stated, in pertinent part:
18                    Inuvo Signs Definitive Agreement to be Acquired by
                      ConversionPoint Technologies
19
                      Acquisition offers retailers and brands an end-to-end, AI
20                    powered, eCommerce platform with unprecedented insight into
                      consumer behavior for stronger ROI and online sales
21
                      LITTLE ROCK, Ark. and NEWPORT BEACH, Calif., Nov. 05,
22                    2018 (GLOBE NEWSWIRE) -- Inuvo, Inc. (NYSE American:
                      INUV), a provider of artificial intelligence (AI) technology for
23                    brands and agencies, today announced that it has entered into a
                      definitive agreement to be acquired by ConversionPoint
24                    Technologies, Inc., a privately held eCommerce technology
                      company.
25
                      The acquisition will be a cash-and-stock transaction valued at
26                    approximately $2.22 per share of Inuvo common stock based on
                      34,077,624 common shares outstanding and restricted stock units
27                    that will immediately vest upon closing. Inuvo shareholders will
                      receive $0.45 per share in cash and stock valued at an estimated
28                    $1.77 per share, or approximately[ ]$75.5 million in total

                                                       22
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 23 of 36



                 consideration. ConversionPoint plans to file a Form S-4 with the
 1               Securities and Exchange Commission to register the shares of
                 common stock to be issued in the acquisition and intends to file
 2               listing applications for the stock with the NASDAQ Capital Market
                 and the Toronto Stock Exchange.
 3
                 Strategic Rationale for the Acquisition
 4
                 ConversionPoint is acquiring Inuvo for its patented, AI-driven
 5               consumer behavior technology, which leverages machine learning
                 to mirror the way the human brain instantly associates ideas,
 6               emotions, places, people and objects. The combined solution is
                 expected to offer large and small businesses a new way to compete
 7               more effectively, increase online sales, achieve higher media spend
                 ROI and improve customer lifecycle engagement. This AI powered
 8               platform is expected to create a competitive eCommerce solution for
                 major non-Amazon channels, such as Shopify, Big Commerce, and
 9               Walmart.com.
10               “Amazon controls nearly half of the $450 million in online retail
                 sales in the U.S. thanks to their proprietary data-driven approach to
11               consumer analysis and marketing,” explained ConversionPoint
                 CEO, Robert Tallack. “Online retailers and brands have been
12               searching for an end-to-end data driven technology to help provide
                 accurate information they can use to acquire customers. We believe
13               that together our end-to-end, AI powered, eCommerce platform can
                 offer those capabilities to the online retail channel and the direct
14               channel that the market has been actively searching for.”
15               ConversionPoint’s current customers include major brands like
                 Canon, Logitech and Nikon, and its technology has been integrated
16               onto online retailer sites like walmart.com and officedepot.com.
                 Current ConversionPoint shareholders include Menlo Ventures,
17               Granite Ventures and IBM. The company was recently named #93
                 (software) on the 2018 Inc. 5000 list of the fastest-growing
18               companies in the U.S. with audited revenues of $49.9 million in
                 2017.
19
                 According to the CEO of Inuvo, Rich Howe: “With our combined
20               technologies, data sources and industry partners, we will be able to
                 offer an even greater level of eCommerce transparency and
21               sophistication across small, medium and large business segments.
                 We see this combination allowing us to pursue a shared vision of
22               providing more powerful solutions for eCommerce.”
23               ConversionPoint enhances consumer product experiences,
                 optimizes media spend, enables upsell, and manages fulfillment and
24               retargeting. Inuvo has the industry’s most capable technology for
                 identifying and analyzing consumer behavioral data, along with
25               direct access to advertising inventory from large media and
                 technology partners.
26
                 Inuvo is a market leader in artificial intelligence whose goal it is to
27               align one-to-one brand messaging with consumer intent. Inuvo
                 customers include several Fortune 500 companies, major global
28               brands and agencies. It has the world’s most capable technology for

                                                   23
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 24 of 36



                 identifying and analyzing consumer behavioral data, along with
 1               direct access to advertising inventory from large media and
                 technology partners. Inuvo harnesses the power of its patented IP by
 2               delivering high performing campaigns reaching audiences that
                 would typically be missed.
 3
                 “Inuvo’s technology and product offerings makes our combination
 4               very attractive in terms of immediate cross-selling opportunities,’
                 said ConversionPoint CFO, Raghu Kilambi. “The scale of the
 5               combined operations coupled with the identified synergies, focused
                 on the eCommerce market, is anticipated to provide attractive upside
 6               revenue and margin expansion opportunities as well as a unique
                 capital market story.”
 7
                 According to Trey Barrett, COO of Inuvo: “We have identified a
 8               number of specific near-term opportunities, including upselling
                 Inuvo’s high-margin AI powered IntentKey media to
 9               ConversionPoint’s existing enterprise customers and online retail
                 partners. We also expect to reap significant benefits from integrating
10               ConversionPoint’s retail brands into Inuvo’s ValidClick platform,
                 creating a new traffic acquisition source for ConversionPoint
11               clients, and utilizing ValidClick’s advertising inventory throughout
                 our customer experience.”
12
                 The combined company’s IP portfolio is expected to include 15
13               issued U.S. patents and 12 patents pending.
14               Additional Transaction Details
15               This acquisition transaction will be effected through a newly created
                 holding company, ConversionPoint Holdings, Inc., where Inuvo and
16               ConversionPoint Technologies will become wholly-owned
                 subsidiaries of ConversionPoint Holdings.
17
                 Under the terms of the definitive agreement, ConversionPoint
18               Holdings will issue 0.18877 shares of its common stock for each one
                 share of Inuvo common stock (or approximately 6.4 million shares
19               in total) and will issue cash in the amount of $0.45 for each one share
                 of Inuvo common stock (or approximately $15.3 million in total).
20               ConversionPoint Holdings will issue 0.9840 shares of its common
                 stock for each one share of ConversionPoint Technologies, Inc.
21               common stock (or approximately 15.6 million shares in total).
22               The $1.77 estimated value per share of ConversionPoint Holdings
                 common stock to be issued in the acquisition is based upon
23               ConversionPoint Technologies’ recent $15 million private offering
                 that valued ConversionPoint Technologies’ common stock at $9.21
24               per share, resulting in an estimated equity valuation for
                 ConversionPoint Technologies of $146 million.
25
                 Following the closing of the transaction, and prior to the issuance of
26               any stock in connection with a financing that is a condition to
                 closing, Inuvo shareholders will own approximately 29% of
27               ConversionPoint Holdings and will have received $0.45 per share in
                 cash, or total cash consideration of $15.3 million.
28

                                                   24
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 25 of 36



                     Inuvo will operate as a wholly-owned subsidiary of
 1                   ConversionPoint Holdings and is expected to maintain its offices in
                     Little Rock, Arkansas and San Jose, California. ConversionPoint
 2                   will operate as a wholly-owned subsidiary of ConversionPoint
                     Holdings and is expected to maintain its offices in Newport Beach
 3                   and Emeryville, California, and Minneapolis, Minnesota.
 4                   Robert Tallack, the current CEO of ConversionPoint Technologies,
                     will become the CEO of the combined companies, and Richard
 5                   Howe, the current chairman and CEO of Inuvo, will become
                     chairman of the combined companies.
 6
                     The closing of the transaction, which is expected to occur during the
 7                   first quarter of 2019, is subject to customary and other closing
                     conditions, including a requirement that ConversionPoint raises a
 8                   minimum of $36 million of gross proceeds from the issuance of
                     equity and/or debt, a portion of which will be used to fund the cash
 9                   portion of the acquisition transaction, as well as the approval of the
                     stockholders of ConversionPoint Technologies and Inuvo. All of
10                   Inuvo’s directors and executive officers, as well as ConversionPoint
                     Technologies stockholders owning 70% of ConversionPoint
11                   Technologies’ outstanding shares have signed support agreements
                     in favor of the acquisition.
12
                     Upon the closing of the acquisition, ConversionPoint Holdings
13                   expects to change its name to ConversionPoint Technologies.
14                   For ConversionPoint Technologies, Troutman Sanders LLP served
                     as legal advisors. ConversionPoint’s financial advisors on the
15                   required debt and/or equity financing are expected to include GMP
                     Securities L.P., Beacon Securities Ltd. and Falcon Capital.
16
                     For Inuvo, Porter Wright Morris & Arthur LLP and the Pearlman
17                   Law Group served as legal advisors. Canaccord Genuity acted as
                     financial advisor to Inuvo.
18
                     Additional details about this transaction will be available in a Form
19                   8-K to be filed by Inuvo with the Securities and Exchange
                     Commission and accessible in the investor relations section of
20                   Inuvo’s website at www.investor.inuvo.com.
21                   Information regarding ConversionPoint Technologies, including
                     audited historical financial information, may be found on its website
22                   at www.conversionpoint.com.
23
                                THE PRECLUSIVE DEAL PROVISIONS
24
             113.    In addition to failing to conduct a fair and reasonable sales process, the Individual
25
      Defendants agreed to certain deal protection provisions in the Merger Agreement that operate
26
      conjunctively to deter other suitors from submitting a superior offer for Inuvo.
27
28

                                                      25
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 26 of 36




 1           114.    Specifically, pursuant to the Merger Agreement, Defendants agreed to: (i) a strict
 2    no-solicitation provision that prevents the Company from soliciting other potential acquirers or

 3    even continuing discussions and negotiations with potential acquirers; (ii) an information rights
 4    provision that requires the Company to disclose the identity of any competing bidder and to
 5    furnish ConversionPoint with the terms of any competing bid and confidentiality agreement; (iii)
 6    a matching rights provision which gives ConversionPoint five business days to match any
 7    unsolicited superior acquisition proposal the Board receives; and (iv) a provision that requires the
 8    Company to pay ConversionPoint a termination fee of $2,800,000 if the Company, among other
 9    things, signs an alternative acquisition agreement.
10           115.    The termination fee, which is over 7.3% of Inuvo’s $38,274,000 post-
11    announcement market capitalization as of the close of markets on December 19, 2018, standing
12    alone, precludes any topping bidder from coming forward. See, e.g., Phelps Dodge Corp. v.
13    McAllister, Civil Action No. 17398, 17383, 17427, 1999 Del. Ch. LEXIS 202, at *5 (Ch. Sep. 27,
14    1999) (recognizing that a termination fee of “6.3 percent certainly seems to stretch the definition
15    of range of reasonableness and probably stretches the definition beyond its breaking point.”)
16           116.    These deal protection provisions, particularly when considered collectively,
17    substantially and improperly limited the Board’s ability to act with respect to investigating and
18    pursuing superior proposals and alternatives, including a sale of all or part of Inuvo.

19           117.    Given that the preclusive deal protection provisions in the Merger Agreement
20    impede a superior bidder from emerging, it is imperative that Inuvo’s shareholders receive all
21    material information necessary for them to cast a fully informed vote at the shareholder meeting
22    concerning the Proposed Merger.
23    Interests of the Officers and Directors of Inuvo to Completing the Proposed Merger
24           118.    Certain of the officers and/or directors of the Company have significant financial
25    interests in completing the Proposed Merger. The following, taken from the S-4, shows the
26    potential payouts to Inuvo’s officers and directors as a result of their exchange of shares of Inuvo
27    for the Merger Consideration:
28

                                                       26
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 27 of 36



                                                       Number of
 1                                                     Restricted              Value of
 2                                                       Stock                Restricted
                                                         Units                  Shares
 3          Name                                           (#)                    ($)
            Charles D. Morgan                                  38,961   $             49,480.47
 4          Patrick Terrell                                    38,961   $             49,480.47
 5          Gordon J. Cameron                                  38,961   $             49,480.47
            G. Kent Burnett                                    38,961   $             49,480.47
 6          Total for all non-employee
            Directors                                        155,844    $             197,921.88
 7
 8           119.    The S-4 also lists the “Golden Parachute Compensation” that Inuvo’s named
 9    executive officers stand to receive as a result of the Proposed Merger:
10                                                                Equity
                      Named Executive                Cash           (1)        Total
11                    Officers                         ($)          ($)          ($)
                                                              (2              1,251,45
12                    Richard K. Howe             $ 718,057) $ 533,400 $             7
                                                              (3
13
                      Wallace D. Ruiz             $ 417,206) $ 190,500 $ 607,706
14                    Don (Trey) Barrett III                 - $ 254,000 $ 254,000

15
             120.    The S-4 further disclosed that:
16
                     As a condition to the closing of the mergers, New Parent and Inuvo
17                   will enter into contingent separation and release agreements,
                     sometimes referred to herein as separation agreements, with each of
18                   Richard K. Howe, Wallace D. Ruiz, and John B. Pisaris,
                     concurrently with the closing of the mergers. Each of Messrs. Howe,
19                   Ruiz, and Pisaris may terminate his employment with Inuvo and be
                     owed severance pay (as described below) upon the earlier of (i) 180
20                   days after the closing of the mergers, or (ii) upon thirty days written
                     notice from the executive, which notice shall not be given prior to
21                   the sixty day anniversary of the closing of the mergers. Prior to
                     terminating employment, (i) each of Messrs. Howe, Ruiz, and
22                   Pisaris shall assist with the orderly transition of duties after the
                     closing of the mergers, (ii) Inuvo shall continue to pay each of
23                   Messrs. Howe, Ruiz, and Pisaris his base salary and (iii) Messrs.
                     Howe, Ruiz, and Pisaris will continue to be eligible to participate in
24                   Inuvo’s health care and dental insurance coverage under Inuvo’s
                     benefit plans.
25
26
27
28

                                                        27
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 28 of 36



                      Upon termination of Mr. Howe’s employment, Mr. Howe will be
 1                    entitled to a lump sum payment of $550,000. Further, after six
                      months from Mr. Howe’s termination date has elapsed, Mr. Howe
 2                    will be entitled to the installment payment of $168,067, paid over a
                      period of six months in twelve equal installments payable on the
 3                    15th day and last business day of each month.
 4                    Upon termination of Mr. Ruiz’s employment, Mr. Ruiz will be
                      entitled to a lump sum payment of $417,206.
 5
                      Upon termination of Mr. Pisaris’s employment, Mr. Pisaris will be
 6                    entitled to a lump sum payment of $398,097.
 7    Interests of the Financial Advisors to the Proposed Merger
 8            121.    Pursuant to a letter agreement, dated as of December 12, 2017, Inuvo engaged
 9    Canaccord to act as its financial advisor in connection with the mergers, including the delivery of
10    a fairness opinion as described above. Inuvo agreed to pay Canaccord a fee of $250,000 for its
11    services, plus a fee equal to 2.0% of the aggregate transaction consideration which is contingent
12    upon consummation of the mergers (and against which the $250,000 fee is credited). It is
13    estimated that Canaccord will receive an aggregate fee of approximately $1.5 million in
14    connection with the mergers. In addition, Inuvo has agreed to reimburse Canaccord for certain
15    expenses and to indemnify Canaccord and related persons against various liabilities, including
16    under the federal securities laws.
17            122.    The S-4 states that “In the prior two years, Canaccord has not received
18    compensation for investment banking or financial advisory services from either Inuvo (except as
19    otherwise described in this joint proxy statement) or ConversionPoint. Canaccord may provide
20    investment banking services to Inuvo, ConversionPoint or their respective affiliates in the future
21    for which Canaccord may receive compensation.”
22            123.    The S-4 states, as noted above, that in June 2017, Kilambi and Tallack met to
23    discuss a potential investment banking relationship between Canaccord and ConversionPoint. The
24    S-4 should clarify whether anything was agreed to, or to what extent it was implied that there
25    might be an investment banking relationship between Canaccord and ConversionPoint at some
26    point in the future.
27
28

                                                      28
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 29 of 36




 1           124.    Full disclosure of investment banker compensation and all potential conflicts is
 2    required due to the central role played by investment banks in the evaluation, exploration,

 3    selection, and implementation of strategic alternatives.
 4       MATERIALLY FALSE AND MISLEADING STATEMENTS AND/OR MATERIAL
 5                       OMISSIONS IN THE REGISTRATION STATEMENT
 6           125.    On December 17, 2018,New Parent filed the Form S-4 registration statement
 7    (reviewed and approved by Inuvo’s Board) with the SEC in connection with the Proposed Merger
 8    containing background information and the financial analyses prepared by Canaccord for Inuvo
 9    in support of its fairness opinions favoring the Proposed Merger. The S-4 solicits the Company’s
10    shareholders to vote in favor of the Proposed Merger.
11           126.    Defendants were obligated to carefully review the S-4 before it was filed with the
12    SEC and disseminated to the Company’s shareholders to ensure that it did not contain any material
13    false and misleading statements or material misrepresentations or omissions. However, the S-4
14    misrepresents and/or omits material information that is necessary for the Company’s shareholders
15    to make an informed decision concerning whether to vote in favor of the Proposed Merger, in
16    violation of Sections 14(a) and 20(a) of the Exchange Act.
17    Material Omissions Relating to Background Information
18           127.    The S-4 discloses that the Company entered into non-disclosure agreements with,

19    at least, Parties A, B and C. The S-4 fails to disclose whether these non-disclosure agreements (or
20    any other non-disclosure agreements or similar agreements in effect) contain don’t-ask-don’t-
21    waive (“DADW”) standstill provisions that are currently precluding any of these 3 or more
22    interested parties from making a topping bid for the Company.
23           128.    The press release announcing the Mergers also states that “Inuvo shareholders will
24    receive $0.45 per share in cash and stock valued at an estimated $1.77 per share, or
25    approximately[ ]$75.5 million in total consideration” (emphasis added) but the basis for valuing
26    the stock received at $1.77 per share is not disclosed.
27
28

                                                       29
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 30 of 36




 1    Material Omissions Relating to Canaccord’s Analyses and Fairness Opinion
 2           129.    According to the S-4, Canaccord performed several material financial analyses in

 3    connection with rendering its fairness, opinion dated November 1, 2018. Those financial analyses
 4    included the following analyses:
 5                   a.       Inuvo Selected Public Companies Analysis;
 6                   b.       Inuvo Selected Precedent Transactions Analysis;
 7                   c.       Inuvo Discounted Cash Flow Analysis;
 8                   d.       ConversionPoint Selected Public Companies Analysis;
 9                   e.       ConversionPoint Discounted Cash Flow Analysis, and;
10                   f.       Merger Consideration Analysis.
11    The Foregoing Analyses Omits Material Information
12           130.    Each of the foregoing analyses relies upon certain financial forecasts that were
13    provided to Canaccord. The S-4 discloses that Canaccord, inter alia, analyzed certain internal
14    financial statements and other business and financial information, including … projected financial
15    and operating data concerning Inuvo provided to Canaccord by senior management of Inuvo and
16    concerning    ConversionPoint      provided    to     Canaccord      by   senior   management   of
17    ConversionPoint[.]” Such internal financial information, sometimes referred to as the “internal
18    financial forecasts” or other forward-looking financial information, provided to Canaccord by

19    Inuvo and ConversionPoint were neither confirmed by Canaccord nor provided to shareholders.
20           131.    The disclosure of projected financial information is material because it provides
21    stockholders with a basis to project the future financial performance of a company and allows
22    them to understand the financial analyses performed by the company’s financial advisor in
23    support of its fairness opinion. Without such information, Plaintiff and the Class cannot evaluate
24    whether the price being offered for Inuvo reflects its true value.
25           132.    The S-4 entirely omits the Inuvo and ConversionPoint forecasts while repeatedly
26    referencing the same.
27
28

                                                       30
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 31 of 36




 1           133.    Moreover, when a banker’s endorsement of the fairness of a transaction is touted
 2    to shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

 3    range of ultimate values generated by those analyses must also be fairly disclosed.
 4           134.    Not only must the Inuvo and ConversionPoint forecasts be disclosed, Defendants
 5    must provide a reconciliation table of the non-GAAP measures to the most comparable GAAP
 6    measures. The SEC has repeatedly emphasized that disclosure of non-GAAP projections can be
 7    inherently misleading, and has therefore heightened its scrutiny of the use of such projections.3
 8    Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new and updated
 9    Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP financial
10    measures that demonstrate the SEC’s tightening policy.4 One of the new C&DIs regarding
11    forward-looking information, such as financial projections, explicitly requires companies to
12    provide any reconciling metrics that are available without unreasonable efforts.
13           135.    The omission of these forecasts renders the financial projections included in the
14    S-4 materially incomplete and misleading. If a proxy or registration statement soliciting a
15    shareholder vote discloses financial projections and valuation information, such projections must
16    be complete and accurate.
17    Canaccord’s Selected Public Companies Analyses Are Further Incomplete
18           136.    With respect to Canaccord’s Selected Public Companies Analyses, the S-4 fails to

19    disclose: (i) the basis or parameters used, if any, for the determination that (a) the companies
20    selected were similar for purposes of the analysis and (b) the financial information of the selected
21    companies were similar for purposes of the analysis; (ii) the parameters for determining the
22
      3
        See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
23
      Evolving Views, Harvard Law School Forum on Corporate Governance and Financial Regulation
24    (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
      measures-the-secs-evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping Companies
25    Spin     Losses    Into  Profits,   N.Y.    Times,    Apr.    22,   2016,    available    at
      https://www.nytimes.com/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-
26    into-profits.html.
27    4
       Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
      AND EXCHANGE COMMISSION (May 17, 2017), available at https://www.sec.gov/
28    divisions/corpfin/guidance/nongaapinterp.htm.

                                                       31
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 32 of 36




 1    market size and product profile for the selected companies; (iii) the basis for determining that the
 2    Enterprise Value / LTM EBITDAs greater than 50.0x are not meaningful, (iv) the reason half of

 3    the Inuvo selected public companies were selected even if they had Enterprise Value / LTM
 4    EBITDAs that were not meaningful and (v) the inputs and specific information used in calculating
 5    the specific Enterprise Value Multiple of EBITDA for each of the selected companies.
 6              137.    The Selected Public Companies Analyses also fail to disclose the forecast
 7    information (referenced above) used to apply the analyses to the Proposed Merger.
 8    Canaccord’s Discounted Cash Flow Analyses Are Further Incomplete
 9              138.    With respect to Canaccord’s Discounted Cash Flow Analyses, the S-4 fails to
10    disclose how Canaccord determined, and the reasons for using, the following numbers and ranges:
11    (i) discount rates ranging from 19.0% to 21.00%; for Inuvo and 15.5% to 17.5% for
12    ConversionPoint; (ii) the underlying discounted cash flows, including the inputs into the same;
13    and (iii) a terminal EBITDA multiples reference range of 7.00x to 9.00x for Inuvo and
14    ConversionPoint.
15              139.    With respect to the various analyses, the omitted information and key inputs are
16    material to Inuvo shareholders, and their omission renders the summary of the financial advisors’
17    fairness opinions materially incomplete and misleading.
18                                                   COUNT I

19       (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(A) OF THE
20              EXCHANGE ACT AND RULE 14A-9 PROMULGATED THEREUNDER)
21              140.    Plaintiff incorporates each and every allegation set forth above as if fully set forth
22    herein.
23              141.    Section 14(a)(1) makes it “unlawful for any person, by the use of the mails or by
24    any means or instrumentality of interstate commerce or of any facility of a national securities
25    exchange or otherwise, in contravention of such rules and regulations as the Commission may
26    prescribe as necessary or appropriate in the public interest or for the protection of investors, to
27    solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect
28

                                                          32
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 33 of 36




 1    of any security (other than an exempted security) registered pursuant to section 78l of this title.”
 2    15 U.S.C. § 78n(a)(1).

 3           142.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) provides that
 4    communications with stockholders in a recommendation statement shall not contain “any
 5    statement which, at the time and in the light of the circumstances under which it is made, is false
 6    or misleading with respect to any material fact, or which omits to state any material fact necessary
 7    in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.
 8           143.    Defendants have issued the S-4 with the intention of soliciting stockholders
 9    support for the Proposed Merger. Each Defendant reviewed and authorized the dissemination of
10    the S-4, which fails to provide critical information regarding, among other things, the financial
11    projections for the Company and the fairness opinion of Inuvo’s financial advisor.
12           144.    In so doing, Defendants made untrue statements of fact and/or omitted material
13    facts necessary to make the statements made not misleading. Each Defendant, by virtue of their
14    roles as officers and/or directors, was aware of the omitted information but failed to disclose such
15    information, in violation of Section 14(a). Defendants were therefore negligent, as they had
16    reasonable grounds to believe material facts existed that were misstated or omitted from the S-4,
17    but nonetheless failed to obtain and disclose such information to stockholders although they could
18    have done so without extraordinary effort.

19           145.    Defendants knew, or in the absence of negligence would have known, that the S-
20    4 is materially misleading and omits material facts that are necessary to render it not misleading.
21    Defendants undoubtedly reviewed and relied upon the omitted information identified above in
22    connection with their decision to approve and recommend the Proposed Merger.
23           146.    Defendants knew, or in the absence of negligence would have known, that the
24    material information identified above has been omitted from the S-4, rendering the sections of the
25    S-4 identified above to be materially incomplete and misleading. Indeed, Defendants were
26    required to be particularly attentive to the procedures followed in preparing the S-4 and review it
27    carefully before it was disseminated, to corroborate that there are no material misstatements or
28    omissions.

                                                       33
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 34 of 36




 1              147.    Defendants were, at the very least, negligent in preparing and reviewing the S-4.
 2    The preparation of a registration statement by corporate insiders containing materially false or

 3    misleading statements or omitting a material fact constitutes negligence. Defendants were
 4    negligent in choosing to omit material information from the S-4 or failing to notice the material
 5    omissions in the S-4 upon reviewing it, which they were required to do carefully as the Company’s
 6    directors. Indeed, Defendants were intricately involved in the process leading up to the signing of
 7    the Merger Agreement and the preparation of the Company’s financial projections.
 8              148.    The misrepresentations and omissions in the S-4 are material to Plaintiff and the
 9    other members of the Class, who will be deprived of their right to cast an informed vote if such
10    misrepresentations and omissions are not corrected prior to the vote on the Proposed Merger.
11              149.    Plaintiff and the other members of the Class have no adequate remedy at law. Only
12    through the exercise of this Court’s equitable powers can Plaintiff and the other members of the
13    Class be fully protected from the immediate and irreparable injury that Defendants’ actions
14    threaten to inflict.
15                                                   COUNT II
16                (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
17                               SECTION 20(A) OF THE EXCHANGE ACT)
18              150.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

19    herein.
20              151.    The Individual Defendants acted as controlling persons of Inuvo within the
21    meaning of Section 20(a) as alleged herein. By virtue of their positions as officers and/or directors
22    of Inuvo, and participation in and/or awareness of the Company’s operations and/or intimate
23    knowledge of the incomplete and misleading statements contained in the S-4 filed with the SEC,
24    they had the power to influence and control and did influence and control, directly or indirectly,
25    the decision making of the Company, including the content and dissemination of the various
26    statements that Plaintiff contends are materially incomplete and misleading.
27              152.    Each of the Individual Defendants was provided with, or had unlimited access to,
28    copies of the S-4 and other statements alleged by Plaintiff to be materially misleading prior to

                                                          34
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 35 of 36




 1    and/or shortly after these statements were issued and had the ability to prevent the issuance of the
 2    statements or cause the statements to be corrected.

 3            153.    In particular, each of the Individual Defendants had direct and supervisory
 4    involvement in the day-to-day operations of the Company, and, therefore, is presumed to have
 5    had the power to control or influence the particular transactions giving rise to the Exchange Act
 6    violations alleged herein and exercised the same. The S-4 at issue contains the unanimous
 7    recommendation of each of the Individual Defendants to approve the Proposed Merger. They
 8    were thus directly involved in preparing this document.
 9            154.    In addition, as set forth in the S-4 at length and described herein, the Individual
10    Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The
11    S-4 purports to describe the various issues and information that the Individual Defendants
12    reviewed and considered. The Individual Defendants participated in drafting and/or gave their
13    input on the content of those descriptions.
14            155.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a).
15            156.    As set forth above, the Individual Defendants had the ability to exercise control
16    over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by
17    their as alleged herein. By virtue of their positions as controlling persons, these Defendants are
18    liable pursuant to Section 20(a). As a direct and proximate result of Individual Defendants’

19    conduct, Plaintiff and the Class will be irreparably harmed.
20            157.    Plaintiff and the other members of the Class have no adequate remedy at law. Only
21    through the exercise of this Court’s equitable powers can Plaintiff and the other members of the
22    Class be fully protected from the immediate and irreparable injury that Defendants’ actions
23    threaten to inflict.
24                                         PRAYER FOR RELIEF
25            WHEREFORE, Plaintiff prays for judgment and relief as follows:
26            A.      Declaring that this action is properly maintainable as a Class Action and certifying
27    Plaintiff as Class Representative and his counsel as Class Counsel;
28

                                                       35
     Case 2:18-cv-02407-RFB-NJK Document 1 Filed 12/20/18 Page 36 of 36




 1           B.       Enjoining Defendants and all persons acting in concert with them from proceeding
 2    with the stockholders vote on the Proposed Merger or consummating the Proposed Merger, unless

 3    and until the Company discloses the material information discussed above which has been omitted
 4    from the S-4;
 5           C.       Directing Defendants to account to Plaintiff and the other members of the Class
 6    for all damages sustained as a result of their wrongdoing if the Mergers are consummated before
 7    the Company discloses the material information discussed above which has been omitted from
 8    the S-4;
 9           D.       Awarding Plaintiff the costs and disbursements of this action, including reasonable
10    attorneys’ and expert fees and expenses; and
11           E.       Granting such other and further relief as this Court may deem just and proper.
12                                        JURY TRIAL DEMAND
13           Plaintiff demands trial by jury of all issues to triable.
14     DATED: December 20, 2018                               Respectfully Submitted,
15      OF COUNSEL                                            WETHERALL GROUP, LTD.
16      STULL, STULL, & BRODY                                 /s/ Peter C. Wetherall
                                                              Peter C. Wetherall, Esq.
17      Aaron Brody                                           Nevada Bar No. 4414
        Michael J. Klein                                      9345 W. Sunset Road, Suite 100
18      6 East 45th Street                                    Las Vegas, NV 89148
        New York, NY 10017                                    Telephone: (702) 838-8500
19      Telephone: (212) 687-7230                             Email pwetherall@wetherallgroup.com
        Email:      abrody@ssbny.com
20                  mklein@ssbny.com                          Attorneys for Plaintiff
21     Attorneys for Plaintiff
22
23
24
25
26
27
28

                                                        36
